Execution Copy

 

                PATRICK INDUSTRIES, INC.

                RIGHTS PLAN AMENDMENT

                DATED AS OF SEPTEMBER 13, 2005

                TO

                RIGHTS AGREEMENT

                DATED AS OF MARCH 20, 1996

                ________________________________

 

This RIGHTS PLAN AMENDMENT, dated as of September 13, (the “Rights Plan
Amendment”), to the Rights Agreement, dated as of March 20, 1996 (the “Rights
Agreement”), by and between Patrick Industries, Inc., an Indiana corporation
(the “Company”), and Harris N.A., successor by merger to Harris Trust and
Savings Bank, as Rights Agent (the “Rights Agent”).

RECITALS

The Company and the Rights Agent have heretofore executed and entered into the
Rights Agreement;

Mervin D. Lung and Dorothy Lung (collectively, the “Stockholders”), and Tontine
Capital Partners, L.P., are entering into a Stock Purchase Agreement, dated as
of the date hereof, pursuant to which Stockholders will sell to Tontine Capital
Partners, L.P. 890,221 shares of Common Stock, no par value, of the Company;

Pursuant to Section 27 of the Rights Agreement, the Company and the Rights Agent
may supplement and amend the Rights Agreement; and

Pursuant to resolutions adopted on September 8, 2005, the Board of Directors of
the Company has determined that an amendment to the Rights Agreement as set
forth herein is necessary and desirable in connection with the foregoing and
desires to evidence such Rights Plan Amendment in writing.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Rights Agreement, the parties hereto
agree as follows:

 

 


--------------------------------------------------------------------------------



 

 

1.            Amendment of First Paragraph. The first paragraph of the Rights
Agreement is amended to read in its entirety as follows:

Rights Agreement, dated as of March 16, 1996, by and between Patrick Industries,
Inc., an Indiana corporation (the “Company”), and Harris N.A., successor by
merger to Harris Trust and Savings Bank (the “Rights Agent”), and as amended as
of September 13, 2005, and as may be amended hereafter from time to time (the
“Agreement”).

 

2.

Amendment of Section 1.

(a)          The definition of “Acquiring Person” in Section 1(a) of the Rights
Agreement is amended to read in its entirety as follows:

(a) “ACQUIRING PERSON” shall mean any Person (as such term is hereinafter
defined) who or which, together with all Affiliates (as hereinafter defined) and
Associates (as hereinafter defined) of such Person, shall be the Beneficial
Owner (as hereinafter defined) at any time of 20% or more of the shares of
Common Stock outstanding and shall include all Affiliates and Associates of such
Person, but shall not include (i) the Company, any Subsidiary of the Company,
any employee benefit plan of the Company or any Subsidiary of the Company or any
entity holding shares of Common Stock organized, appointed or established by the
Company for or pursuant to the terms of any such plan, (ii) any or all of
Jeffrey L. Gendell, Tontine Capital Partners, L.P. and Tontine Capital
Management L.L.C. or any of their Affiliates or Associates, acting individually,
with another Person, or as part of the group identified by the Schedule 13D
filed with the SEC relating to the Stock Purchase Agreement as first filed with
the Securities and Exchange Commission, solely to the extent that such Persons
referenced in this clause (ii) are, individually or in the aggregate, the
Beneficial Owners at all times of less than 30% of the Common Stock outstanding,
or (iii) any such Person who has become and is such a Beneficial Owner solely
because (A) of a change in the aggregate number of shares of the Common Stock
since the last date on which such Person acquired Beneficial Ownership of any
shares of the Common Stock or (B) it acquired such Beneficial Ownership in the
good faith belief that such acquisition would not (1) cause such Beneficial
Ownership to be equal to or exceed 20% (or with respect to the Persons
identified in clause (ii) of this Section 1(a), 30%) of the shares of the Common
Stock outstanding at any time and such Person relied in good faith in computing
the percentage of its Beneficial Ownership on publicly filed reports or
documents of the Company that are inaccurate or out-of-date or (2) otherwise
cause a Separation Date or the adjustment provided for in Section 11(a)(ii) to
occur. Notwithstanding clause (B) of the prior sentence, if any Person that is
not an Acquiring Person due to such clause (B) does not reduce its percentage of
Beneficial Ownership of the Common Stock to less than 20% (or with respect to
the Persons identified in clause (ii) of this Section 1(a), 30%) by the Close of
Business on the fifth Business Day after notice from the Company (the date on
which such notice is first mailed or sent being the first day) that such
person’s Beneficial Ownership of the Common Stock is equal to or exceeds 20% (or
with respect to the Persons identified in clause (ii) of this Section 1(a), 30%)
such Person shall, at the end of such five Business Day period, become an
Acquiring Person (and such clause (B) shall no longer apply to

 


--------------------------------------------------------------------------------



 

such Person). For purposes of this definition, the determination whether any
Person acted in “good faith” shall be conclusively determined by the Board of
Directors of the Company, acting by a vote of a majority of the directors of the
Company.

(b)          The definition of “Separation Date” in Section 1(w) of the Rights
Agreement is amended by adding the following sentence at the end thereof:

Notwithstanding anything in this Agreement to the contrary, a Separation Date
shall not be deemed to have occurred solely as the result of (i) the
negotiation, execution, delivery, preparation or approval of the Stock Purchase
Agreement, (ii) the consummation of the sale of 890,221 shares of Common Stock
by Mervin D. Lung and Dorothy Lung to Tontine Capital Partners, L.P. in
accordance with the provisions of the Stock Purchase Agreement or (iii) any
public announcement related thereto.

(c)          The definition of “Stock Acquisition Date” in Section 1(x) of the
Rights Agreement is amended by adding the following sentence at the end thereof:

Notwithstanding anything in this Agreement to the contrary, a Stock Acquisition
Date shall not be deemed to have occurred solely as the result of (i) the
negotiation, execution, delivery, preparation or approval of the Stock Purchase
Agreement, (ii) the consummation of the sale of 890,221 shares of Common Stock
by Mervin D. Lung and Dorothy Lung to Tontine Capital Partners, L.P. in
accordance with the provisions of the Stock Purchase Agreement or (iii) any
public announcement related thereto.

(d)          The definition of “Triggering Event” in Section 1(aa) of the Rights
Agreement is amended by adding the following sentence at the end thereof:

Notwithstanding anything in this Agreement to the contrary, a Triggering Event
shall not be deemed to have occurred solely as the result of (i) the
negotiation, execution, delivery, preparation or approval of the Stock Purchase
Agreement, (ii) the consummation of the sale of 890,221 shares of Common Stock
by Mervin D. Lung and Dorothy Lung to Tontine Capital Partners, L.P. in
accordance with the provisions of the Stock Purchase Agreement or (iii) any
public announcement related thereto.

(e)          Section 1 of the Rights Agreement is hereby amended by adding
thereto a new subsection (ac), which shall read as follows:

(ac)        “STOCK PURCHASE AGREEMENT” shall mean that certain Stock Purchase
Agreement, dated as of September 13, 2005, by and between Tontine Capital
Partners, L.P. and Mervin D. Lung and Dorothy Lung.

3.            Amendment of Section 11(a). Section 11(a) of the Rights Agreement
is amended by adding the following sentence at the end thereof:

Notwithstanding anything in this Agreement to the contrary, the Rights shall not
be adjusted or become exercisable in accordance with this Section 11(a) as a
result of (i) the negotiation, execution, delivery, preparation or approval of
the Stock Purchase Agreement, (ii) the consummation of the sale of 890,221
shares of Common Stock by

 


--------------------------------------------------------------------------------



 

Mervin D. Lung and Dorothy Lung to Tontine Capital Partners, L.P. in accordance
with the provisions of the Stock Purchase Agreement, (iii) any public
announcement related thereto, or (iv) any purchase or acquisition of Common
Stock by any or all of Jeffrey L. Gendell, Tontine Capital Partners, L.P. and
Tontine Capital Management L.L.C. or any of their Affiliates or Associates,
acting individually, with another Person, or as part of the group identified by
the Schedule 13D relating to the Stock Purchase Agreement as first filed with
the Securities and Exchange Commission, solely to the extent that, after the
completion of such purchase or acquisition, such Persons identified in this
clause (iv) would Beneficially Own, individually or in the aggregate, less than
30% of the Common Stock outstanding at all times.

4.            Amendment of Section 12. Section 12 of the Rights Agreement is
amended by adding the following subsection (d) at the end thereof:

(d)          Notwithstanding anything in this Agreement to the contrary, none of
(i) the negotiation, execution, delivery, preparation or approval of the Stock
Purchase Agreement, (ii) the consummation of the sale of 890,221 shares of
Common Stock by Mervin D. Lung and Dorothy Lung to Tontine Capital Partners,
L.P. in accordance with the provisions of the Stock Purchase Agreement or (iii)
any public announcement related thereto shall be deemed an event of the type
described in clauses (w), (x), (y) or (z) of Section 12(a) and shall not cause
the Rights to be adjusted or exercisable in accordance with the terms of this
Agreement.

5.            Amendment of Section 29. Section 29 of the Rights Agreement is
amended to read in its entirety as follows:

BENEFITS OF THIS AGREEMENT. Nothing in this Agreement shall be construed to give
to any Person other than the Company, the Rights Agent and the registered
holders of the Rights Certificates (and, prior to the Separation Date,
registered holders of the Common Stock) any legal or equitable right, remedy or
claim under this Agreement; but this Agreement shall be for the sole and
exclusive benefit of the Company, the Rights Agent and the registered holders of
the Rights Certificates (and, prior to the Separation Date, registered holders
of the Common Stock); provided, however, that no Person shall be granted or
issued any Rights, no holder of any Rights shall be entitled to exercise such
Rights under any of the sections, terms or provisions of this Agreement, and
nothing in this Agreement shall be construed to give any holder of Rights or any
other Person any legal or equitable rights, remedies or claims under this
Agreement, in each case solely by virtue of (i) the negotiation, execution,
delivery, preparation or approval of the Stock Purchase Agreement, (ii) the
consummation of the sale of 890,221 shares of Common Stock by Mervin D. Lung and
Dorothy Lung to Tontine Capital Partners, L.P. in accordance with the provisions
of the Stock Purchase Agreement or (iii) any public announcement related
thereto.

6.            Effectiveness. This Rights Plan Amendment shall be deemed
effective as of the date first written above, as if executed on such date.
Except as amended hereby, the Rights Agreement shall remain in full force and
effect and shall be otherwise unaffected hereby.

 

 


--------------------------------------------------------------------------------



 

 

7.            Governing Law. This Agreement, each Right and each Rights
Certificate issued hereunder shall be deemed a contract made under the laws of
the State of Indiana and for all purposes shall be governed by and construed in
accordance with the laws of the State of Indiana applicable to contracts made
and to be performed entirely within the State of Indiana.

8.            Counterparts. This Rights Plan Amendment may be executed in any
number of counterparts, each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

9.            Severability. If any term, provision, covenant or restriction of
this Rights Plan Amendment is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Rights Plan Amendment shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated; provided, however, that notwithstanding anything in this Agreement
to the contrary, if any such term, provision, covenant or restriction is held by
such court or authority to be invalid, void or unenforceable and the Board of
Directors of the Company determines in its good faith judgment that severing the
invalid language from this Rights Plan Amendment would adversely affect the
purpose or effect of this Rights Plan Amendment, the right of redemption set
forth in Section 23 of the Rights Agreement shall be reinstated and shall not
expire until the close of business on the tenth day following the date of such
determination by the Board of Directors.

[Remainder of page intentionally left blank]

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned have caused this Rights Plan Amendment to be
duly executed, all as of the date first above written.

 

 

PATRICK INDUSTRIES, INC.

 



 

By /s/ Paul E. Hassler                                              

 

Name: Paul E. Hessler                                    

 

 

Title: President and CEO                               

 

 



 

HARRIS N.A.,

 

 

as Rights Agent

 

 

 

By_________________________________

 

Name:                                         

 

 

Title:                                           

 

 

 

 

 

 

 

 

 

 

 

 